Citation Nr: 1736394	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  14-20 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether there is new and material evidence sufficient to reopen a claim of entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

2. Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the above claims. 

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2017.  A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Additional evidence received since the June 2010 Board decision is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the service connection claim for prostate cancer, as due to herbicide exposure.

2. The Veteran is presumed to have been exposed to herbicides during his military service.

3. The Veteran's prostate cancer was presumptively caused by in-service herbicide exposure, as there is no affirmative evidence to the contrary. 

4. The Veteran's coronary artery disease was presumptively caused by in-service herbicide exposure, as there is no affirmative evidence to the contrary.  


CONCLUSIONS OF LAW

1. The June 2010 Board decision, which denied service connection for prostate cancer, is final. 38 U.S.C.A. §§ 511, 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2016).

2. New and material evidence has been submitted to reopen the service connection claim for prostate cancer, as due to herbicide exposure.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2016).

3. Service connection for prostate cancer is established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4. Service connection for coronary artery disease is established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Veteran petitions to reopen the previously denied claim of entitlement to service connection for prostate cancer, to include as due to herbicide exposure.  For the following reasons, the Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine independently whether new and material evidence has been presented to reopen the claim as a jurisdictional matter, irrespective of the decision of the RO).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  This requires a review of all evidence submitted by or on behalf of a claimant since the last final denial- regardless of whether the denial was on the merits or on procedural grounds-to determine whether a claim may be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that there is a "low threshold" for reopening).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection for prostate cancer was denied in the June 2010 Board decision of the basis that the Veteran was not able to demonstrate he served in Vietnam during the Vietnam era.  

The relevant evidence submitted since the June 2010 Board decision consists of buddy statements and a testimony provided at a Board hearing.  This evidence, evidence not previously submitted to decision makers and relating to an unestablished fact necessary to support the claim, raises a reasonable possibility of substantiating the claim and the Board finds that it constitutes new and material evidence.  See 38 C.F.R. § 3.156(a)

Thus, as the Board finds that new and material evidence has been submitted, the claim for service connection for prostate cancer is reopened.  See 38 C.F.R. § 3.156 (a)(2016).

II. Herbicide exposure

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

To establish service connection, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303 (a).

The evidentiary requirements for establishing entitlement to service connection for a disease associated with exposure to certain herbicide agents are more relaxed.  38 C.F.R. § 3.309 (e).  When exposure to herbicide agents is established during active service, a disease associated with herbicide exposure that manifested at any date, however remote, after service is entitled to service connection, unless the disease is clearly attributable to causes unrelated to service ("intercurrent causes").  See 38 C.F.R. § 3.307 (d).  Veterans who served in the Republic of Vietnam between January 9, 1962 and May 7, 1975 are presumed to have been exposed to herbicide agents during service.  38 C.F.R. § 3.307 (a)(6).

The phrase "served in Vietnam" includes service on Vietnam's inland waterways (brown water) but not service in offshore waters (blue water).  See VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, 1.H.2.a ("Agent Orange aerial spraying occurred within the land boundaries and affected the inland waterways . . . [but] was not sprayed over RVN's offshore waters.").  Inland waterways include "those rivers, canals, estuaries, delta areas, and interior or enclosed bays within the land boundaries of RVN itself."  Id.  Offshore waters are waters other than inland waterways and generally comprise of the waters off the coast of RVN.  Thus, Veterans who served on Vietnam's inland waterways are entitled to the presumption of service connection for certain herbicide diseases.  Veterans who served in offshore waters-and never went ashore or entered inland waterways-do not qualify for the herbicide presumption.  Haas v. Peake, 525 F.3d at 1187-1190 (upholding VA's interpretation of the applicable regulations as requiring that a veteran must actually have been present on the landmass ("foot-on-land") or inland waters of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure); VAOPGCPREC 27-97 (July 1997) (holding that service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not, in and of itself, qualify as "service" in Vietnam); VAOPGCPREC 7-93 (August 1993) (noting a distinction between larger ocean-going vessels, referred to as "blue water" vessels, and smaller "brown water" vessels that patrolled near shore or along rivers). 

VA has established a presumption of service connection for certain diseases found to be associated with herbicide exposure, including prostate cancer and coronary artery disease.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309 (e).  Absent affirmative evidence to the contrary, such diseases will be service connected even if there is no evidence of the disease during service, provided that herbicide exposure is established.  Id.; 38 C.F.R. § 3.307 (d).  

The Veteran has been diagnosed with prostate cancer and coronary artery disease.  See October 2009 Problem list; January 2009 Ambulatory Care Note (reflecting prostate cancer was diagnosed in May 2004 and coronary artery disease due to myocardial infarction in 1995).  The Veteran's service department records do not show service on land in Vietnam. 

In order to establish service in the Republic of Vietnam for the purpose of the presumption of herbicide exposure under § 3.307(a)(6), a service member generally must have set foot on the landmass of Vietnam, or served on a smaller "brown water" vessel navigating its inland waterways.  Haas, 525 F.3d at 1197.  Service in offshore waters, in high-altitude airspace above Vietnam, and service in other locations does not constitute service in Vietnam, unless the conditions of such service involved duty or visitation on the landmass or inland waterways of Vietnam. See id.; 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.313(a) (2014).  Thus, service on a deep-water naval vessel in waters off the shore of Vietnam does not establish service in Vietnam.  Haas, 525 F.3d at 1193, 1197; VAOPGCPREC 27-97. 

However, according to VA's internal development procedures, the presumption of herbicide exposure may apply to service on a deep-water or "blue water" vessel if the veteran submits a credible lay statement that he personally went ashore.  Id.  

The Veteran's military personnel records indicate that he served aboard the U.S.S. Intrepid, an aircraft carrier that operated in the coastal waters off the shore of Vietnam, from June 1968 to November 1968.  See February 1968 Military Personnel Records.  The NPRC has established that the U.S.S. Intrepid was in the official waters of Vietnam from July 11, 1968 to July 12, 1968; July 14, 1968 to July 15, 1968; July 23, 1968 to August 22, 1968; and October 14, 1968 to November 01, 1968.  

In an April 2006 statement, the Veteran asserted that he boarded a "carrier onboard delivery" (COD) aircraft and deplaned in Saigon, Vietnam.  See April 2006 Correspondence.  See also, March 2017 Board Hearing (reporting that the Veteran boarded a COD plane and disembarked at Saigon International).  In addition, R.C., the berthing spaces manager for the USS Intrepid, stated that the Veteran boarded a COD headed to the military base in Saigon.  See September 2010 Buddy Statement (reporting the Veteran took a COD to Saigon to await a freedom flight back to the U.S.).  As this information is related to a matter that the Veteran and R.C. actually observed and is within the realm of their personal knowledge, it is competent evidence.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Board further finds these assertions to be credible, as they are consistent with the evidence of record and with the circumstances of the Veteran's and R.C.'s service.  See 38 U.S.C.A. § 1154 (a).  See also Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (holding that, in determining whether statements submitted by or on behalf of a claimant are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant); see, too, Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).

A memorandum by the National Personnel Records Center (NPRC) established that there was insufficient information in the Veteran's service personnel records to determine whether he had in-country service in Vietnam.  See February 2005 VA Memo.  In addition, the JSRRC noted that records that were retained from this time period, do not normally annotate an individual arriving or going onshore.  See August 2008 VA Memo.

Accordingly, affording the Veteran the benefit of the doubt, the Board finds that the Veteran had in-country service in Vietnam, and thus is presumed to have been exposed to an herbicide agent under 38 C.F.R. § 3.307 (a)(6)(iii).  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  

Thus, the Veteran's claim for service connection for prostate cancer and for coronary artery disease based on in-service herbicide exposure, is granted.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Wise v. Shinseki, 26 Vet. App. 517, 532 (2014). 


ORDER

Entitlement to service connection for prostate cancer, as due to herbicide exposure, is granted.

Entitlement to service connection for coronary artery disease, as due to herbicide exposure, is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


